Order entered September 10, 2015




                                             In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-15-00374-CR

                               RODERICK BROWN, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                       On Appeal from the 291st Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F11-56213-U

                                             ORDER
       On August 11, 2015, this Court ordered Cheryl Dixon, then official court reporter of the

291st Judicial District Court, to file the reporter’s record of the February 13, 2015 adjudication

proceeding within thirty days. On September 9, 2015, Ms. Dixon filed a letter stating she did not

record that hearing, but that upon research she was able to determine Gina Udall was the court

reporter who recorded the hearing. In her September 9, 2015 letter, Ms. Dixon stated she

notified Ms. Udall that the record is due.

       Accordingly, we ORDER court reporter Gina Udall to file the reporter’s record of the

February 13, 2015 hearing within THIRTY DAYS of the date of this order.
        We DIRECT the Clerk to send copies of this order to Gina Udall, court reporter, and to

counsel for all parties.

                                                   /s/    ADA BROWN
                                                          JUSTICE